Exhibit 10.7

Western Digital Corporation

Summary of Compensation Arrangements

for

Named Executive Officers and Directors

NAMED EXECUTIVE OFFICERS

Base Salaries. The current annual base salaries for the current executive
officers of Western Digital Corporation (the “Company”) who were named in the
Summary Compensation Table in the Company’s Proxy Statement that was filed with
the Securities and Exchange Commission in connection with the Company’s 2011
Annual Meeting of Stockholders (the “Named Executive Officers”) are as follows:

 

Named Executive Officer

  

Title

   Current Base Salary  

John F. Coyne

   President and Chief Executive Officer    $ 1,000,000   

Timothy M. Leyden

   Chief Operating Officer    $ 700,000   

Wolfgang U. Nickl

   Senior Vice President and Chief Financial Officer    $ 450,000   

James J. Murphy

   Executive Vice President, Worldwide Sales and Sales Operations    $ 425,000
  

James K. Welsh III

   Executive Vice President and GM, Branded Products    $ 400,000   

James D. Morris

   Executive Vice President and GM, Storage Products    $ 400,000   

Semi-Annual Bonuses. Under the Company’s Incentive Compensation Plan (the
“ICP”), the Named Executive Officers are also eligible to receive semi-annual
cash bonus awards that are determined based on the Company’s achievement of
performance goals pre-established by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors as well as other discretionary
factors. The ICP, including the performance goals established by the Committee
for the second half of fiscal 2012, are further described in the Company’s
current report on form 8-K filed with the Securities and Exchange Commission on
February 24, 2012, which is incorporated herein by reference.

Additional Compensation. The Named Executive Officers are also eligible to
receive equity-based incentives and discretionary bonuses as determined from
time to time by the Committee, are entitled to participate in various Company
plans, and are subject to other written agreements, in each case as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission.
In addition, the Named Executive Officers may be eligible to receive perquisites
and other personal benefits as disclosed in the Company’s Proxy Statement filed
with the Securities and Exchange Commission in connection with the Company’s
2011 Annual Meeting of Stockholders.



--------------------------------------------------------------------------------

DIRECTORS

Annual Retainer and Committee Retainer Fees. The following table sets forth the
current annual retainer and committee membership fees payable to each of the
Company’s non-employee directors:

 

Type of Fee

   Current Annual
Retainer Fees  

Annual Retainer

   $ 75,000   

Lead Independent Director Retainer

   $ 20,000   

Non-Executive Chairman of Board Retainer

   $ 100,000   

Additional Committee Retainers

  

• Audit Committee

   $ 10,000   

• Compensation Committee

   $ 5,000   

• Governance Committee

   $ 2,500   

Additional Committee Chairman Retainers

  

• Audit Committee

   $ 15,000   

• Compensation Committee

   $ 10,000   

• Governance Committee

   $ 7,500   

The retainer fee to the Company’s lead independent director referred to above is
paid only if the Chairman of the Board is an employee of the Company. Effective
commencing with the Company’s 2010 Annual Meeting of Stockholders, the annual
retainer fees are paid immediately following the Annual Meeting of Stockholders.

Non-employee directors do not receive a separate fee for each Board of Directors
or committee meeting they attend. However, the Company reimburses all
non-employee directors for reasonable out-of-pocket expenses incurred to attend
each Board of Directors or committee meeting. Mr. Coyne, who is an employee of
the Company, does not receive any compensation for his service on the Board or
any Board committee.

Additional Director Compensation. The Company’s non-employee directors are also
entitled to participate in the following other Company plans as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission:
Non-Employee Director Option Grant Program and Non-Employee Director Restricted
Stock Unit Grant Program, each as adopted under the Company’s Amended and
Restated 2004 Performance Incentive Plan; Amended and Restated Non-Employee
Directors Stock-for-Fees Plan; and Deferred Compensation Plan.